Citation Nr: 0406401	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability, 
claimed as residual to a gunshot wound involving the left 
thoracio-abdominal area with retained metallic fragment 
adjacent to the vertebral column.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1970 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
With the assistance of his representative, the veteran 
testified at a hearing before the undersigned held at RO in 
September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  

REMAND

The RO has framed the issue on appeal as entitlement to 
service connection for right hemilaminectomy with 
degenerative narrowing at L4-L5 and L5-S1.  At the September 
2003 hearing, the veteran explained that he not ever 
undergone surgery involving a hemilaminectomy and that he is 
seeking service connection for low back disability that he 
contends is residual to an in-service gunshot wound involving 
the left thoracio-abdominal area with retained metallic 
fragment adjacent to the vertebral column.  The Board has 
accordingly reframed the issue as it appears on the title 
page.  

The veteran contends that his current low back disability is 
the result of his gunshot wound in service.  He maintains 
that damage was done to his low back by virtue of the bullet 
bouncing around inside his body before it stopped adjacent to 
his thoracic spine.  Service medical records show that in 
January 1971 the veteran was injured when a .38 caliber 
bullet was accidentally discharged striking him in the left 
thoracio-abdominal area.  A hemothorax was treated with a 
chest tube.  Operations included an exploratory laparotomy 
with repair of laceration of the stomach and repair of 
laceration of the diaphragm.  He underwent a bronchoscopy, 
and a left empyemathoracis was drained by an intercostal 
catheter.  Final diagnoses in October 1971 included low back 
pain and periodic left leg pain, probably associated with 
retained bullet near spine, although no proof of causation.  
At a neurology consultation in November 1971, the veteran 
reported that he had sudden onset of numbness of both legs 
immediately after the gunshot, but said the numbness had 
improved over time.  After viewing abdominal X-rays, the 
neurologist said that in view of the history of sudden onset 
immediately following the bullet's entry, he felt that the 
symptoms of numbness in the lower extremities probably 
reflected trauma to the cord, most likely blunt trauma.  

At the hearing in September 2003 the veteran testified that 
ever since service he had low back pain and his back felt 
weak.  He testified that he had just learned to live with it 
and had not sought treatment until approximately 1999.  

The record includes a March 2000 VA report of X-rays of the 
lumbosacral spine in which the radiologist stated that post-
surgical changes were present from mid-line upper laparotomy.  
He said there appeared to be a post-surgical change from a 
right S1 hemilaminectomy and also said there was mild 
degenerative narrowing of the L4-L5 and L5-S1 disc spaces.  

The Board notes that at a May 2001 VA examination the 
physician reviewed the available service medical records and 
the March 2000 X-ray reports and stated that it was his 
opinion that the gunshot wound and the necessary corrective 
surgery did not result in a hemilaminectomy and degenerative 
disc in the L4-L5 and L5-S1 areas.  He said it was most 
likely that the apparent hemilaminectomy was a development 
variation and would not be related to the gunshot wound and 
surgery that was carried out.  The physician said that up-to-
date X-rays of the lumbosacral spine and X-rays of the 
thoracic spine, including oblique views, would be made.  
There is no indication in the record that such VA X-ray 
studies have been done.  

The veteran did submit reports of November 2002 X-rays of the 
thoracic and lumbar spine taken at Hopkins County Memorial 
Hospital.  X-rays of the thoracic spine showed a spent bullet 
at the posterior and medial aspect of the chest at the T9-T10 
level and away from the spine by about 2 centimeters.  There 
was also modest to moderate spurring at several levels in the 
anterior lower and mid-thoracic region.  X-rays of the lumbar 
spine showed large wire sutures in the midline of the 
abdomen, and there was degenerative spurring at L3-L4 and L4-
L5.  The veteran contends that the presence of large wire 
sutures indicates that the surgery in service was quite 
extensive, which he implicitly asserts is consistent with his 
contention that the bullet ricocheted around inside him 
before it lodged near his spine.  

He points out that the service medical records in the file 
are summaries and that the complete records are not in his 
claims file.  He has suggested that the records may be at 
Darnell Army Hospital at Fort Hood, Texas, or at the Army 
Hospital at Camp Zama, Japan.  The Board also notes that the 
record reflects that the January 1971 laparotomy was 
performed at the 93rd Evacuation Hospital in Vietnam.  As the 
complete clinical records, including the operative report for 
the laparotomy, could be pertinent to the claim, action 
should be taken to obtain those records.  

At the hearing, the veteran testified that he would be 
willing to report for an additional VA examination.  Such an 
examination and a medical opinion would facilitate the 
Board's decision and will be requested.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all statutory notice and 
assistance obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002), 38 C.F.R. 
§ 3.159 and any applicable legal 
precedent.  

2.  The RO should contact the National 
Personnel Records Center and any other 
available source and attempt to obtain 
complete clinical records for the 
veteran, all X-ray reports and all 
operation reports pertaining to the 
veteran's hospitalization at the 
following hospitals:  93rd Evacuation 
Hospital, APO 96941 in Vietnam from 15 
January 1971 to 5 February 1971; U.S. 
Army Hospital, Camp Zama, Japan, APO SF 
96343 from 6 February 1971 to 7 March 
1971; and Darnell Army Hospital, Fort 
Hood, Texas, from 9 March 1971 to 
approximately 8 October 1971.  Any lead 
as to the location of the requested 
records should be followed to its logical 
conclusion and all actions to obtain the 
requested records should be documented 
fully in the claims file.  

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
evaluation or treatment for his claimed 
low back disability at any time since 
service.  With authorization from the 
veteran, the RO should obtain and 
associate with the claims file all such 
records that have not been secured 
previously.  

4.  Thereafter, the RO should arrange for 
VA examination of the veteran to 
determine the nature and extent of any 
current low back disability.  All 
indicated studies, including X-rays of 
the lumbosacral spine and X-rays of the 
thoracic spine with oblique views, should 
be performed.  After examination and 
review of the record, including all 
available service medical records, the 
examiner should be requested to provide 
an opinion, with complete rationale as to 
whether it is at least as likely as not 
that current low back disability is 
residual to the January 1971 gunshot 
wound or any other incident of service.  
The examiner should also provide an 
opinion, again with complete rationale, 
as to whether it is at least as likely as 
not that any current low back disability 
is causally related to disability 
manifested by low back pain and periodic 
left leg pain which were reported as a 
diagnosis in an October 1971 narrative 
summary and said at that time to probably 
be associated with the retained bullet 
near the spine, although no proof of 
causation.  The claims file must be 
provided to the examiner for review in 
connection with the examination and that 
it was available should be noted in the 
examination report.  

5.  After undertaking any additional 
development deemed warranted by the state 
of the record at that time, the RO should 
readjudicate entitlement to service 
connection for low back disability, 
claimed as residual to a gunshot wound 
involving the left thoracio-abdominal 
area with retained metallic fragment 
adjacent to vertebral column.  If the 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case, and the veteran 
and his representative should be provided 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





